Citation Nr: 0736009	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  07-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945 and from May 1951 to September 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) - which denied the veteran's claim for separate 10 
percent ratings for tinnitus.

In a July 2007 letter, the veteran's representative indicated 
the veteran was cancelling his Travel Board hearing, 
scheduled for later that month.  See 38 C.F.R. § 20.704(e) 
(2007).

In November 2007, the Board granted the veteran's motion to 
advance this case on the docket because of his age.  
38 U.S.C.A. § 7107 (West Supp. 2005); 38 C.F.R. § 20.900(c) 
(2007).


FINDING OF FACT

The veteran has a 10 percent rating for tinnitus, the maximum 
authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for assigning a schedular rating 
higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Code 6260 (2007); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
the outcome is controlled by the law, and the facts are not 
in dispute.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Analysis

Prior to June 13, 2003, Diagnostic Code 6260 provided that 
recurrent tinnitus would be evaluated as 10 percent 
disabling.

VA's General Counsel interpreted this code as providing for a 
single 10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003 (2003); 69 
Fed. Reg. 25,178 (2004).

Diagnostic Code 6260 was revised, effective on June 13, 2003, 
to explicitly provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2007).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court held 
that VAOPGCPREC 2-2003 was incorrect and that VA was 
obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 
38 C.F.R. § 4.25(b) (2005), which requires separate 
evaluations for each service-connected disability arising 
from a single disease, unless otherwise provided.

VA appealed the Court's decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court).

The Federal Circuit reversed the Veterans Court's decision in 
Smith and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

In view of the Federal Circuit Court's ruling in Smith, the 
Board concludes that the version of Diagnostic Code 6260 in 
effect prior to June 2003 precludes an evaluation in excess 
of a single 10 percent for tinnitus.  It has not been 
disputed that the current version of Diagnostic Code 6260 
precludes separate 10 percent evaluations.  Therefore, the 
veteran's claim for separate 10 percent ratings for tinnitus 
in each ear must be denied under both the new and old 
versions of the regulation.  And as the disposition of his 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


